07/30/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0497



                            No. DA 20-0497


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

RICHARD SORIA,

           Defendant and Appellant,

                                ORDER


     Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time until September 20, 2021, within which to prepare, file, and

serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     July 30 2021